




Exhibit 10.1
PARTNERSHIP AGREEMENT
OF
WINTERFELL HEALTHCARE OWNER GENERAL PARTNERSHIP
THIS PARTNERSHIP AGREEMENT is made as of the 19th day of May 2015, by and
between Winterfell Healthcare Holdings - T, LLC, a Delaware limited liability
company (the “NRF Partner”), and Winterfell Healthcare Holdings - NT-HCI, LLC, a
Delaware limited liability company (the “NHI Partner”).
W I T N E S S E T H:
WHEREAS, the NRF Partner; the NHI Partner; NorthStar Realty Finance Limited
Partnership, a Delaware limited partnership (“NRF” and, together with the NRF
Partner, the “NRF Investor”); and NorthStar HealthCare Income Operating
Partnership, LP, a Delaware limited partnership (“NHI” and, together with the
NHI Partner, the “NHI Investor;” the NRF Investor and the NHI Investor are
referred to herein collectively as the “Investors”) propose to cause their
respective Affiliates to form a joint venture for the purpose of owning,
directly or indirectly, Winterfell GP (CA) Owner, LLC, a Delaware limited
liability company (the “JV Owner Subsidiary”), the limited partnerships listed
on Schedule 1 hereto (the “CA Project Owners”) and the limited liability
companies listed on Schedule 2 hereto (the “Other Project Owners”, and together
with the JV Owner Subsidiary and the CA Project Owners, collectively, the
“Project Owners”) to acquire a portfolio of real properties comprised of 32
operating private pay, independent living centers listed on Schedule 3 hereto
(the “Projects”) from certain subsidiaries of Harvest Facility Holdings LP (the
“Sellers”) pursuant to the terms and conditions of that certain Purchase and
Sale Agreement dated as of April 1, 2015 (as amended from time to time, the
“Purchase Agreement”), and certain other the terms and conditions agreed among
the Investors prior to the date hereof (the “Acquisition”);
WHEREAS, in connection with the Acquisition, the Investors proposed, upon the
satisfaction or waiver of certain conditions precedent, to finance the
Acquisition by obtaining debt financing secured by first mortgages on each of
the Projects (the “Acquisition Loan”) from Berkadia Commercial Mortgage LLC
(“Acquisition Lender”);
WHEREAS, the conditions precedent to forming the joint venture and closing the
Acquisition and the Acquisition Loan have each been either satisfied or waived;
and
WHEREAS, in order to effect the formation of the joint venture, the closing of
the Acquisition and the closing of the Acquisition Loan, the NRF Partner and the
NHI Partner, each as general partners, are executing this Agreement for the
purposes of forming the Partnership pursuant to the provisions of the Delaware
Revised Uniform Partnership Act, as amended from time to time (the “Act”).
NOW, THEREFORE, in consideration of their mutual promises, covenants, and
agreements, the parties hereto do hereby promise, covenant, and agree as
follows:
Throughout this Agreement, and unless the context otherwise requires, the
following terms shall have the meanings specified below:

1



--------------------------------------------------------------------------------






Definitions
A.
“Adjusted Capital Account Deficit” means with respect to any Partner, the
deficit balance (if any) in such Partner’s Capital Account as of the end of any
fiscal year of the Partnership, after:

(a)
crediting to such Capital Account any amount which such Partner is obligated to
restore pursuant to this Agreement or is deemed obligated to restore pursuant to
the penultimate sentences of Treasury Regulations Section 1.704-2(g)(1) and
(i)(5), and

(b)
charging to such Capital Account any adjustments, allocations or distributions
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
B.
“Affiliate or Affiliated” means, with respect to any Person, (a) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent or more of the outstanding voting securities of such other Person;
(b) any Person ten percent or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (c) any Person directly or indirectly controlling, controlled
by or under common control with such other Person; (d) any executive officer,
director, trustee or general partner of such other Person; and (e) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.    

C.
“Agreement” means this Partnership Agreement, including the Schedules attached
hereto, as amended from time to time.

D.
“Bankruptcy” means, with respect to any Person, (a) if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, or (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (b) if 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, the proceeding has not been dismissed, or if within 90 days after
the appointment without such Person’s consent or acquiescence of a trustee,
receiver or liquidator of such Person or of all or any substantial part of its
properties, the appointment is not vacated or stayed, or within 90 days after
the expiration of any such stay, the appointment is not vacated.

E.
“Capital Account” means an account established and maintained for each Partner
in accordance with Section 7.1 hereof.


2



--------------------------------------------------------------------------------






F.
“Change of Control” means (a) the sale of all or substantially all of the assets
of the Partnership to an Independent Third Party; (b) a sale resulting in more
than 50% of the interests in the Partnership being held by an Independent Third
Party; or (c) a merger, consolidation, recapitalization or reorganization of the
Partnership or any subsidiary of the Partnership which results in 50% or more of
the interests in the Partnership being held directly or indirectly by an
Independent Third Party.

G.
“Cause” means, in the event of any actions and omissions by the Designated
Partner in connection with performing its duties under this Agreement that
constitute (a) a material breach of this Agreement, or (b) fraud, embezzlement,
willful misconduct, criminal conduct or gross negligence.

H.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.

I.
“Covered Person” shall mean a Person who is or was (a) a Partner or an employee,
agent, representative, manager, officer, director, shareholder, partner, member,
trustee, fiduciary or beneficiary of the Partnership or any subsidiary of the
Partnership or of a Partner, or (b) an employee, agent, director, officer,
shareholder, partner, trustee, fiduciary or beneficiary of another Person
serving as such at the request of the Partnership or any subsidiary of the
Partnership, for the Partnership’s or any such subsidiary’s benefit (including a
Partner designated as the Tax Matters Partner pursuant to Section 8.3).

J.
“Depreciation” means, for each fiscal year of the Partnership, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
for federal income tax purposes with respect to an asset for such fiscal year;
except that (a) with respect to any asset the Gross Asset Value of which differs
from its adjusted tax basis for federal income tax purposes at the beginning of
such fiscal year and which difference is being eliminated by use of the
“remedial method” as defined by Treasury Regulations Section 1.704-3(d),
Depreciation for such fiscal year shall be the amount of book basis recovered
for such fiscal year under the rules prescribed by Treasury Regulations Section
1.704-3(d)(2), and (b) with respect to any other asset the Gross Asset Value of
which differs from its adjusted tax basis for federal income tax purposes at the
beginning of such fiscal year, Depreciation shall be an amount that bears the
same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction computed with
respect to such asset bears to such beginning adjusted tax basis; provided,
however, that in the case of clause (b) above, if any such asset that is
depreciable or amortizable has an adjusted federal income tax basis at the
beginning of such fiscal year of zero, the rate of Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Partners.

K.
“Designated Matter” with respect to a Covered Person shall mean a matter that is
or is claimed to be a matter related to his duties to the Partnership, any of
its subsidiaries or any Partner, officer, manager, direct or indirect
equityholder or Affiliate of the Partnership (a “Related Person”) or the
performance of (or failure to perform) duties for the Partnership, any of its
subsidiaries or other Related Person, or any other activities related to the
Partnership or its business.

L.
“Gross Asset Value” shall be determined as follows:


3



--------------------------------------------------------------------------------






(a)the initial Gross Asset Value of any asset contributed by a Partner to the
Partnership subsequent to the date hereof shall be the fair market value of such
asset, as agreed to by the Partners;
(b)the Gross Asset Value of all Partnership assets shall be adjusted to equal
their respective fair market values (taking Section 7701(g) of the Code into
account) as of the following times: (i) the acquisition of an additional
interest herein by any new or existing Partner in exchange for more than a de
minimis capital contribution or in connection with the performance of services;
(ii) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership assets as consideration for an interest herein, but only
if, in the case of either (i) or (ii), the Partners reasonably determine that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; or (iii) the liquidation of the
Partnership;
(c)the Gross Asset Value of any Partnership asset distributed to any Partner
shall be the fair market value (taking Section 7701(g) of the Code into account)
of such asset on the date of distribution;
(d)the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Partnership
assets pursuant to Section 732(d), Section 734(b) or Section 743(b) of the Code,
but only to the extent that such adjustments are taken into account in
determining Capital Accounts pursuant to Treasury Regulations Sections 1.704-
l(b)(2)(iv)(m) and 1.704-1(b)(2)(iv)(f); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the Partners determine that an adjustment pursuant to subsection (b) of this
definition is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this subsection (d); if the
Gross Asset Value of any Partnership asset has been determined or adjusted
pursuant to subsection (a), (b), or (d), such Gross Asset Value shall thereafter
be adjusted by the Depreciation that would be taken into account with respect to
such asset for purposes of computing gains or losses from the disposition of
such asset; and
(e)Gross Asset Value of any Partnership asset that was not contributed by a
Partner means the adjusted basis of such Partnership asset for federal income
tax purposes.
K.
“Independent Third Party” means, with respect to any Partner, any Person who is
not an Affiliate of such Partner.

L.
“Insolvency Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have the Partnership be adjudicated
bankrupt or insolvent, to institute proceedings under any applicable insolvency
law, to seek any relief under any law relating to relief from debts or the
protection of debtors, to consent to the filing or institution of bankruptcy or
insolvency proceedings against the Partnership, to file a petition seeking, or
consent to, reorganization or relief with respect to the Partnership under any
applicable federal or state law relating to bankruptcy or insolvency, to seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for the Partnership or a
substantial part of its property, to make any assignment for the benefit of
creditors of the Partnership, or except as required by applicable law, to admit
in writing the Partnership’s inability to pay its debts generally


4



--------------------------------------------------------------------------------






as they become due, or, to the fullest extent permitted by law, to take action
in furtherance of any of the foregoing.
M.
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

N.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).

O.
“Partner” means each of the persons signatory hereto, in its capacity as a
partner of the Partnership.

P.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

Q.
“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with the provisions of Treasury Regulations Section
1.704-2(i)(3) relating to “partner nonrecourse debt minimum gain”.

R.
“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

S.
“Partnership” means this general partnership, Winterfell Healthcare Owner
General Partnership.

T.
“Partnership Interests” mean the interests in the Project Owners held by the
Partnership.

U.
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulation
Sections 1.704-2(b)(2) and 1.704-2(d).

V.
“Percentage Interest” means, at any time of determination, a fraction, expressed
as a percentage, the numerator of which is any individual Partner’s Capital
Account and the denominator of which is the sum of the total Capital Accounts of
all Partners. The Percentage Interest for each Partner, as of the date hereof,
is set forth on Schedule A.

W.
“Persons” means individuals, partnerships, corporations, unincorporated
associations, trusts, estates, and any other type of entity.

X.
“Profits” and “Losses” mean, for each fiscal year of the Partnership or other
period, an amount equal to the Partnership’s taxable income or loss, as the case
may be, for such fiscal year or period, determined in accordance with Section
703(a) of the Code (for this purpose, all items of income, gain, loss and
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss), with the following
adjustments:

(a)any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
subparagraph shall be added to such taxable income or loss;

5



--------------------------------------------------------------------------------






(b)any expenditures of the Partnership described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treasury Regulations Section 1.704-l(b)(2)(iv)(i), and not otherwise taken into
account in computing Profits or Losses pursuant to this definition shall be
subtracted from such taxable income or loss;
(a)    in the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subparagraph (b) or (c) of the definition thereof, the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Profits or Losses;
(b)    gain or loss resulting from the disposition of any Partnership asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;
(c)    in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year of the Partnership
or other period, computed in accordance with the definition thereof;
(d)    to the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-l(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest herein, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and
(e)    notwithstanding any other provision of this definition, any items which
are specially allocated pursuant to Section 7.5 hereof shall not be taken into
account in computing Profits and Losses.
Y.
“Treasury Regulations” means Treasury Regulations promulgated by the U.S.
Department of the Treasury implementing the Code.

1.FORMATION; NAME
The Partners hereby form the Partnership as a general partnership under the Act.
The Partnership shall operate under the name of “Winterfell Healthcare Owner
General Partnership” or such other name as the Partners may from time to time
determine. Such name shall be recorded as an assumed name in the State of
Delaware and/or any other applicable jurisdiction. The execution, delivery and
filing with the Secretary of State of the State of Delaware of the Statement of
Partnership Existence of the Partnership on April 16, 2015 (the “Statement”), by
Ronald J. Lieberman as an authorized person, is hereby approved, ratified and
confirmed. Each Partner is hereby admitted as a Partner of the Partnership.
2.PRINCIPAL PLACE OF BUSINESS

6



--------------------------------------------------------------------------------






The principal office and place of business of the Partnership shall be located
at 399 Park Avenue, 18th Floor, New York, New York 10022. The Partnership shall
have such other or additional offices as the Partners may, from time to time,
determine.
3.BUSINESS AND PURPOSE
3.1    The businesses and purposes of the Partnership, which shall be carried on
for profit, are to be (a) the sole member of the JV Owner Subsidiary, (b) a
limited partner of each of the CA Project Owners and (c) the sole member of each
of the Other Project Owners and to engage in any lawful activity for which
general partnerships may be formed under the law.
3.2    In addition, the Partnership shall have the power and authority to, to
the extent necessary, convenient or incidental to the accomplishment of the
purposes of the Partnership as set forth in Section 3.1:
3.2.1
conduct its business, carry on its operations and have and exercise the powers
granted to a general partnership by the Act in any state, territory, district or
possession of the United States, or in any foreign country;

3.2.2
act as holder of the Partnership Interests and to exercise all of the powers,
duties, rights and responsibilities associated therewith, including but not
limited to disposing of all or a portion of the Partnership Interests;

3.2.3
purchase, acquire, own, hold, sell or otherwise dispose of direct or indirect
obligations of the United States or of any government, state, territory,
governmental district or municipality or of any instrumentality of any of them;

3.2.4
lend money for its proper purpose, to invest and reinvest its funds, to take and
hold real and personal property for the payment of funds so loaned or invested;

3.2.5
sue and be sued, complain and defend, and participate in administrative or other
proceedings, in its name;

3.2.6
appoint employees and engage agents, representatives and third party service
providers of and to the Partnership, and define their duties and fix and pay
their compensation;

3.2.7
indemnify any Person in accordance with the Act and obtain any and all types of
insurance;

3.2.8
negotiate, enter into, renegotiate, extend, renew, terminate, modify, amend,
waive, execute, acknowledge or take any other action with respect to any lease,
contract or security agreement in respect of any assets of the Partnership;

3.2.9
borrow money and issue evidence of indebtedness, and secure the same by a
mortgage, pledge or other lien on the assets of the Partnership;

3.2.10
pay, collect, compromise, arbitrate or otherwise adjust or settle any and all
other claims or demands of or against the Partnership or hold such proceeds
against the payment of contingent liabilities; and


7



--------------------------------------------------------------------------------






3.2.11
make, execute, acknowledge and file documents or instruments.

3.3
REIT Compliance

3.3.1
The Partners acknowledge that, as of the date hereof, certain direct or indirect
owners of the NRF Partner and the NHI Partner are qualified or intend to qualify
as a real estate investment trust as defined in Section 856 of the Code (a
“REIT”) and that the activities and assets of the Partnership will affect the
ability of certain direct or indirect owners of the NRF Partner and the NHI
Partner to continue to qualify as a REIT. Accordingly, the Designated Partner
shall use commercially reasonable efforts to manage and operate the Partnership
and its subsidiaries such that the nature of its assets and gross revenues (as
determined pursuant to Section 856(c)(2), (3) and (4) of the Code) would permit
the Partnership to qualify as a REIT and to avoid any “net income from
prohibited transactions” under Section 857(b)(6) of the Code (determined as if
the Partnership were a REIT but without regard to Sections 856(c)(6) and (7) of
the Code). The Designated Partner shall take or refrain from taking, as the case
may be, such actions as are reasonably requested by the NRF Partner or the NHI
Partner to protect the status of the direct or indirect owners of the NRF
Partner or the NHI Partner as a REIT. In furtherance of the foregoing, the
Designated Partner shall not (a) invest any excess funds in any investment that
would not be treated as cash, cash items, or government securities for purposes
of Section 856(c) of the Code; (b) enter into any lease with any person that
will result in a rental payment to the lessor that is dependent in whole or in
part on (y) the net income or profits of any lessee or sublessee or (z) the
lessee’s or sublessee’s receipts or sales in excess of determinable dollar
amounts; (c) enter into any lease for any property or any portion thereof
pursuant to which any rents attributable to personal property constitute more
than 15% of the aggregate rents received in connection with such lease within
the meaning of Section 856(d)(1)(C) of the Code; (d) enter into any lease,
contract, agreement, or other arrangement with any person pursuant to which the
Partnership provides to a tenant of a property services other than those usually
or customarily rendered in connection with the rental of space for occupancy
only within the meaning of Treasury Regulations Section 1.512(b)-1(c)(5); or (e)
engage in a prohibited transaction within the meaning of Section 857(b)(6) of
the Code. The Designated Partner shall, upon request by the NRF Partner or the
NHI Partner, cause any subsidiary of the Partnership that is classified as a
corporation for federal income tax purposes to join with any direct or indirect
owners of the NRF Partner and the NHI Partner that are qualified or intend to
qualify as a REIT in an election to be treated as a “taxable REIT subsidiary” of
such REIT.

3.3.2
If there shall be an amendment or modification to the Code or other relevant
rules after the date of this Agreement that adversely impacts any direct or
indirect owners, of the NRF Partner and the NHI Partner qualification as a REIT
as a result of the activities of the Partnership or any Partner’s ownership of
an interest in the Partnership, the Designated Partner shall cooperate
reasonably with the NRF Partner and the NHI Partner and shall exercise
reasonable efforts to effectuate solutions or “workarounds”


8



--------------------------------------------------------------------------------






to address any REIT qualification concerns under the Code of the direct or
indirect owners of the NRF Partner and the NHI Partner.
3.3.3
The Designated Partner on behalf of the Partnership shall use commercially
reasonable efforts to provide all information reasonably requested by the NRF
Partner and the NHI Partner related to the business and operation of the
Partnership and its subsidiaries, including such information as the NRF Partner
and the NHI Partner may request in order to determine its (or its direct or
indirect owners) qualification as a REIT.

4.    TERM
The Partners intend that the Partnership constitute a partnership for a definite
term in accordance with Section 15-101(14) of the Act, and the Partners hereby
agree to remain Partners until the expiration of the term set forth in the next
sentence of this Section 4. The term of the Partnership commenced upon the date
of this Agreement as set forth above and shall continue until dissolved as
provided herein or by law. The Partnership shall be a separate legal entity
distinct from the Partners.


5.     CAPITAL CONTRIBUTIONS
5.1
The Partners’ respective equity contributions in connection with the Acquisition
(including payment of a pro rata portion of transaction costs) shall be deemed
capital contributions to the Partnership and the Partners’ initial capital
accounts and Percentage Interests shall be as set forth on Schedule A.

5.2
If the Designated Partner determines at any time in its reasonable discretion
that additional capital contributions are necessary or desirable for the
operation of the Partnership, including, without limitation, operating expenses,
capital expenditures, development, repairs, replacements and contingent
liabilities with respect to any of the Partnership’s assets, then the Partners
shall contribute upon five days’ notice such additional capital to the
Partnership on a pro rata basis in accordance with their Percentage Interests up
to an aggregate amount not to exceed 10% of each Partner’s initial capital
contribution (such amount, the “Contribution Cap”), and, upon such contributions
and any other contributions contemplated by this Agreement, the Designated
Partner shall update Schedule A accordingly. If the Designated Partner makes
additional capital calls up to the Contribution Cap, and any Partner fails to
contribute its respective pro rata portion (based on the Partners’ respective
initial capital contributions) of any such calls for additional capital
contribution and the other Partner makes the additional capital contribution the
defaulting Partner failed to make, (1) the Capital Account of the Partner that
has contributed greater than a pro rata share with respect to such additional
capital contribution shall be credited with an amount equal to the sum of (a)
the amount of its pro rata portion of such additional capital contribution and
(b) the product of (i) the amount funded in excess of its pro rata portion
(based on the Partners’ respective initial capital contributions) of such
additional capital contribution multiplied (ii) by 1.5, and the Designated
Partner shall update Schedule A accordingly, and (2) the Capital Account of the
Partner that has contributed less than a pro rata share with respect to such
additional capital contribution shall be debited in an amount equal to fifty
percent (50%) of the amount in Section 5.2(1)(b)(i).


9



--------------------------------------------------------------------------------






5.3
If the Designated Partner determines at any time in its reasonable discretion
that additional capital contributions are necessary or desirable for the
operation of the Partnership, including, without limitation, operating expenses,
capital expenditures, development, repairs, replacements and contingent
liabilities with respect to any of the Partnership’s assets in excess of the
Contribution Cap, the Partners shall have the right but not the obligation to
fund such additional capital calls on a pro rata basis in accordance with their
respective Percentage Interests. If the Designated Partner determines to make
additional capital calls in excess of the Contribution Cap, and any Partner
elects not to contribute its respective pro rata portion, the Partnership shall
treat the contribution as a preferred equity contribution accruing preferred
distributions on such contributed amount at the prime rate as reported in the
Wall Street Journal on the date contributed to the Partnership plus 5%. Any such
preferred equity contribution shall be repaid by the Partnership in accordance
with Section 6 hereof before the Partnership makes any distributions to the
Partners thereafter in respect of the Partners’ other capital contributions.

6.DISTRIBUTIONS
6.1
Distributions of cash available from investments and operations of the
Partnership, after providing for all costs, expenses or charges paid or payable
by the Partnership or advanced by the Designated Partner, shall be made among
the Partners, as directed by the Designated Partner, in the following order and
priority:

6.1.1
To any Partner that has made preferred equity contributions pursuant to Section
5.3 until such Partner has received pursuant to this Section 6.1.1 cumulative
distributions equal to all accrued preferred distributions with respect to such
preferred equity contributions and the amount of such preferred equity
contributions; and

6.1.2
Thereafter, to each of the Partners, on a pro rata basis, in proportion to their
respective Percentage Interests set forth on Schedule A as updated to reflect
capital contributions made after the date hereof.

6.2
Notwithstanding anything to the contrary set forth in Section 6.1, the
Designated Partner shall cause distributions pursuant to this Section 6 to be
made to the Partners as provided above no less than once per calendar year.

7.CAPITAL ACCOUNTS; PROFIT AND LOSS
7.1
An individual Capital Account shall be maintained for each Partner in accordance
with Section 704 of the Code and applicable Treasury Regulations. Each Partner’s
Capital Account balance shall initially equal the amount contributed by such
Partner as set forth on Schedule A. The amount of the Capital Account of each
Partner shall be increased or decreased on an ongoing and current basis by
dollar amounts equal to:

7.1.1
(a) the amount of cash and the Gross Asset Value of any property contributed by
the Partner to the Partnership (net of liabilities secured by the property or
which the property is subject that such Partner is considered to assume or take
pursuant to Section 752 of the Code), (b) such Partner’s share of Profits and
income and gain allocated


10



--------------------------------------------------------------------------------






pursuant to Section 7.5 and (c) the amount of any Partnership liabilities
assumed by such Partner; or
7.1.2
(a) the amount of cash and the Gross Asset Value of any property distributed to
such Partner (net of liabilities secured by the property or which the property
is subject that such Partner is considered to assume or take pursuant to Section
752 of the Code) and (b) such Partner’s share of Losses and expenses and losses
allocated pursuant to Section 7.5.

7.2
Except as otherwise required by Section 704(c) of the Code, or the corresponding
provisions of any future federal internal revenue law, or any similar tax law of
any state or jurisdiction, with respect to any property contributed to the
Partnership by a Partner, the determination of each Partner’s distributive share
of all items of income, gain, loss, deduction, credit, or allowance of the
Partnership for any period or year shall be made in accordance with, and in
proportion to, the manner in which such amounts are credited or charged to the
Capital Accounts of the Partners.

7.3
Any item of income, gain, loss, deduction, or credit with respect to property
other than money contributed by a Partner to its Capital Account and which is
required to be allocated among the Partners for federal income tax purposes
pursuant to Section 704(c) of the Code shall be allocated in the manner
determined by the Designated Partner to be in accordance with Section 704(c) and
the regulations thereunder so as to take into account the difference between the
adjusted basis of such property and its fair market value at the time of
contribution.

7.4
Subject to the Regulatory Allocations set forth in Section 7.5, Profits and
Losses for each fiscal year of the Partnership, and each item thereof, shall be
credited or charged, as the case may be, to the Capital Accounts of the Partners
so that, to the maximum extent possible, the Capital Account balance of each
Partner at the end of such fiscal year shall equal the excess (which may be
negative) of (a) the amount that would be distributed to such Partner pursuant
to Section 16.6 hereof if the Partnership were to sell its assets on the last
day of such fiscal year for their Gross Asset Value, all remaining Partnership
obligations were settled in cash in accordance with their terms, and the
remaining net proceeds were distributed pursuant to such Section over (b) such
Partner’s share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum
Gain.

7.5
Regulatory Allocations. The following special allocations shall be made in the
following order:

7.5.1
Minimum Gain Chargeback. Subject to the exceptions set forth in Treasury
Regulations Section 1.704-2(f), if there is a net decrease in Partnership
Minimum Gain during a fiscal year of the Partnership, each Partner shall be
specially allocated items of income and gain for such fiscal year (and, if
necessary, for subsequent years) in an amount equal to such Partner’s share of
the net decrease in Partnership Minimum Gain during such fiscal year (which
share of such net decrease shall be determined under Treasury Regulations
Section 1.704-2(g)(2)). It is intended that this Section 7.5.1 shall constitute
a “minimum gain chargeback” as provided by Treasury Regulations Section
1.704-2(f) and shall be interpreted consistently therewith.

7.5.2
Partner Nonrecourse Debt Minimum Gain Chargeback. Subject to the exceptions
contained in Treasury Regulations Section 1.704-2(i)(4), if there is a net
decrease in


11



--------------------------------------------------------------------------------






Partner Nonrecourse Debt Minimum Gain during a fiscal year of the Partnership,
any Partner with a share of such Partner Nonrecourse Debt Minimum Gain
(determined in accordance with Treasury Regulations Section 1.704-2(i)(5)) as of
the beginning of such fiscal year shall be specially allocated items of income
and gain for such fiscal year (and, if necessary, for subsequent years) in an
amount equal to such Partner’s share of the net decrease in Partner Nonrecourse
Debt Minimum Gain (which share of such net decrease shall be determined under
Treasury Regulation Section 1.704-2(i)(4) and 1.704-2(j)(2)). It is intended
that this Section 7.5.2 shall constitute a “partner nonrecourse debt minimum
gain chargeback” as provided by Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
7.5.3
Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-l(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), or
1.704-l(b)(2)(ii)(d)(6) (modified as appropriate, by Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5)), items of Partnership income and gain
for such fiscal year shall be specially allocated to the Partner in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations, any Adjusted Capital Account Deficit of the Partner as quickly as
possible, provided that an allocation pursuant to this Section 7.5.3 shall be
made if and only to the extent that the Partner would have an Adjusted Capital
Account Deficit after all other allocations have been tentatively made as if
this Section 7.5.3 were not contained herein.

7.5.4
Gross Income Allocations. To the extent required by applicable Treasury
Regulations, in the event a Partner has a deficit balance in its Capital Account
at the end of any fiscal year of the Partnership in excess of the sum of (a) the
amount such Partner is required to restore pursuant to the provisions of this
Agreement, if any, and (b) the amount such Partner is deemed obligated to
restore pursuant to Treasury Regulations Section 1.704-2(g) and 1.704-2(i)(5),
such Partner shall be specially allocated items of Partnership income and gain
in the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 7.5.4 shall be made if and only to the extent that such
Partner would have an Adjusted Capital Account Deficit after all other
allocations have been tentatively made as if this Section 7.5.4 were not
contained herein.

7.5.5
Nonrecourse Deductions. Any Nonrecourse Deductions shall be allocated to the
Partners in the same manner as Losses are allocated pursuant to Section 7.4 of
this Agreement.

7.5.6
Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions shall be
allocated to the Partner that bears the economic risk of loss for the Partner
Nonrecourse Debt to which such deductions relate as provided in Treasury
Regulations Section 1.704-2(i)(1). If more than one Partner bears the economic
risk of loss, such deduction shall be allocated between or among such Partners
in accordance with the ratios in which such Partners share such economic risk of
loss.


12



--------------------------------------------------------------------------------






7.5.7
Certain Section 754 Adjustments. To the extent any adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 732(d), Section 734(b) or
Section 743(b) of the Code is required, pursuant to Treas. Reg. Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts
as the result of a distribution to a Partner in complete liquidation of its
interest in the Partnership, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases such basis) and
an item of loss (if the adjustment decreases such basis) and such gain or loss
shall be specially allocated to the Partners in accordance with their interests
in the Partnership as determined under Treasury Regulations Section
1.704-1(b)(3) in the event Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Partner to whom such distribution was made in the event
Treasury Regulations Section 1.704-l(b)(2)(iv)(m)(4) applies.

7.5.8
Limit on Loss Allocations. Notwithstanding the provisions of Section 7.4 of this
Agreement or any other provision of this Agreement to the contrary, Losses (or
items thereof) shall not be allocated to a Partner if such allocation would
cause some (but not all) Partners to have an Adjusted Capital Account Deficit or
increase some (but not all) Partner’s Adjusted Capital Account Deficit (a
“Restricted Partner”) and shall be reallocated to the Partners other than the
Restricted Partners in proportion to their respective Capital Account balances,
subject to the limitations of this Section 7.5.8.

7.5.9
Curative Allocations. The allocations under this Section 7.5 are intended to
comply with certain requirements of applicable Treasury Regulations. It is the
intent of the Partners that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with special
allocations of other items of income, gain, loss or deduction pursuant to this
Agreement. Therefore, notwithstanding any other provision of this Agreement to
the contrary (other than the Regulatory Allocations), the Partnership shall make
such offsetting special allocations of income, gain, loss or deduction in
whatever manner the Partnership determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of the Agreement and all
items were allocated pursuant to Section 7.4 of the Agreement. For purposes of
this Section 7.5.9, future Regulatory Allocations hereunder that are likely to
offset other Regulatory Allocations previously made shall be taken into account.

8. MANAGEMENT OF THE PARTNERSHIP BUSINESS
8.1
Upon effectiveness of this Agreement, the NRF Partner will serve as designated
partner (the “Designated Partner”) of the Partnership. The Designated Partner:

8.1.1
shall be exclusively responsible for managing and conducting the ordinary course
day-to-day operations of the Partnership including its subsidiaries;

8.1.2
subject to any requirements pursuant to this Agreement, or any non-waivable
provision of the Act, for the consent of any other Partner, shall have full
power in the managing and operation of the Partnership business to do any and
all acts and things necessary,


13



--------------------------------------------------------------------------------






proper, convenient, or advisable to effectuate the purposes of the Partnership
as set forth in Section 2.1, including administrative matters with respect to
and incidental to ownership and administration of the Partnership’s rights in,
to and under the Partnership Interests and including the incurrence and payment
by the Partnership of reasonable, out-of-pocket fees and expenses payable to
third parties unaffiliated with either of the Partners, subject to the
provisions of this Agreement; and
8.1.3
subject to any requirements pursuant to this Agreement, or any non-waivable
provision of the Act, for the consent of the other Partners, shall have
authority to execute all instruments and documents in the name of the
Partnership as required and authorized to accomplish the purposes and business
of the Partnership as provided in this Agreement.

8.2
The NRF Partner may be removed as the Designated Partner by the NHI Partner only
for Cause, in accordance with the following procedures:

8.2.1
The NHI Partner shall deliver to the Designated Partner a written notice (any
such notice, a “Removal Notice”) specifying in reasonable detail the basis for
such removal for Cause, and specifying a removal date which shall be no earlier
than 30 days after such notice; provided that, if such Removal Notice is
provided as a result of a material breach of this Agreement by the Designated
Partner and such breach is cured during such 30-day period, then such Removal
Notice shall be deemed rescinded.

8.2.2
In the event of any such removal of the NRF Partner as the Designated Partner by
the NHI Partner, the Partners shall jointly assume the duties and
responsibilities of a Designated Partner until a new Designated Partner is
appointed; provided that, if the NRF Partner is removed as the Designated
Partner as a result of fraud, embezzlement, willful misconduct, criminal conduct
or gross negligence, the NHI Partner shall have the sole right to appoint the
new Designated Partner. In the event that the Partners have jointly assumed the
duties and responsibilities of a Designated Partner and the Partners do not
agree on actions that should be taken by or on behalf of the Partnership,
including any of the actions described in Section 8.4, the Partners shall be
required to engage in good faith discussions in an attempt to resolve the
dispute.

8.3
The Designated Partner shall be designated as the “Tax Matters Partner” of the
Partnership for purposes of Section 6231(a)(7) of the Code and shall have the
power to manage and control, on behalf of the Partnership, any administrative
proceeding at the Partnership level with the Internal Revenue Service relating
to the determination of any item of Partnership income, gain, loss, deduction or
credit for federal income tax purposes. The Designated Partner shall, within ten
(10) days of the receipt of any notice from the Internal Revenue Service in any
administrative proceeding at the Partnership level relating to the determination
of any Partnership item of income, gain, loss, deduction or credit, notify each
Partner.

8.4
Notwithstanding the foregoing, the Designated Partner shall provide written
notice to the other Partner at least five (5) business days prior to taking any
of the following actions, and shall not take any such actions over any written
objection of any other Partner:


14



--------------------------------------------------------------------------------






8.4.1
executing any mortgage, security, bond or pledge of assets on behalf of the
Partnership;

8.4.2
transferring or pledging any debts due to the Partnership, or releasing any such
debts except on full payment in accordance with the terms thereof;

8.4.3
doing any act on behalf of the Partnership or its subsidiaries which would
materially impair the operation of the business of the Partnership and its
subsidiaries, taken as a whole, as contemplated hereunder;

8.4.4
entering into, on behalf of the Partnership, any contract, agreement,
arrangement or payment to or with a Partner or Affiliate of a Partner;

8.4.5
commencing litigation on behalf of the Partnership;

8.4.6
compromising any claim due to the Partnership or submitting to arbitration any
dispute or controversy involving the Partnership to the extent such compromise
or submission could adversely impact the potential liability of any Partner;

8.4.7
transferring or hypothecating a Partner’s interest in the Partnership, other
than as expressly permitted by Section 15 hereof;

8.4.8
selling, transferring, pledging or encumbering all or substantially all of the
assets of the Partnership and its subsidiaries, taken as a whole;

8.4.9
reimbursing to the Designated Partner expenses, pursuant to Section 18 hereto,
in excess of $100,000 per year;

8.4.10
amending this Agreement or the Statement; provided, that updates to Schedule A
in accordance with this Agreement shall not be deemed an amendment hereunder
requiring the consent of or execution by the other Partners; or

8.4.11 making any tax election, claim or taking any tax position with any taxing
authority on behalf of the Partnership or which would be binding upon or affect
the tax status or position of another Partner, except as contemplated by Section
8.3.
For avoidance of doubt, references to the “Partnership” in this Section 8.4
shall not be deemed to include any subsidiary of the Partnership. With respect
to subsidiaries of the Partnership, the Designated Partner shall not, without
the prior written consent of each Partner, take or cause to be taken, any of the
foregoing actions that would result in a disproportionate material adverse
impact on a Partner or give a disproportionate material benefit to a Partner as
compared to the Designated Partner.
Notwithstanding the foregoing, the Designated Partner acknowledges that
NorthStar Healthcare Income, Inc. is, as of the date of this Agreement, a
publicly-registered, non-traded REIT and, as a result, is subject to certain
requirements and restrictions based on the Statement of Policy Regarding Real
Estate Investment Trusts, as revised and adopted by the North American
Association of Securities Administrators as incorporated into its charter and
other organizational documents (the “NASAA Restrictions”). The Designated
Partner shall not cause the Partnership or its subsidiaries to take any actions
that would cause NorthStar Healthcare Income, Inc. to be in violation of any
such NASAA Restrictions without the consent

15



--------------------------------------------------------------------------------






of the NHI Partner until such time as NorthStar Healthcare Income, Inc. is no
longer subject to the NASAA Restrictions.
8.5
In the event that some or all of the non-Designated Partners object to or
withhold their consent to from a Partnership action that requires the unanimous
consent of the Partners as provided in Section 8.4 hereof, the Partners shall be
required to engage in good faith discussions in an attempt to resolve the
dispute.

8.6
The Partners may appoint individuals with or without such titles as they may
elect, including the titles of President, Vice President, Treasurer, and
Secretary, to act on behalf of the Partnership with such power and authority as
the Partners may delegate to any such persons. If the Partners do not appoint
officers or designate other individuals to serve as authorized representatives
of the Partnership, those individuals who are authorized officers to act on
behalf of NRF Partner shall serve as the authorized representatives of the
Partnership in all respects with the same titles as such persons maintain with
NRF Partner. The authorized representatives of NRF Partner, and any officers or
other individuals designated by the Partners to act as authorized
representatives of the Partnership are referred to collectively as the
“Authorized Officers.”

9.REPRESENTATIONS AND WARRANTIES
9.1
Each Partner represents and warrants to the Partnership and to each other
Partner that:

9.1.1
the Partner has the power to enter into this Agreement and to perform its
obligations hereunder and that the person(s) executing this Agreement on behalf
of such Partner has the power to do so;

9.1.2
the Partner is acquiring its interest in the Partnership for such Partner’s own
account and as an investment and without an intent to distribute the interest;

9.1.3
the Partner understands that potential or actual conflicts of interest may arise
from time to time between the Designated Partner and its Affiliates, on one
hand, and other Partners or the Partnership, on the other hand; and

9.1.4
the Partner acknowledges that its interests herein have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
qualified under the blue sky laws of any state. It agrees that the Partnership
is under no obligation to register or qualify the interests herein under the
Securities Act or under any state securities law, or to assist it in complying
with any exemption from registration and qualification. The Partner acknowledges
that there are substantial restrictions on the transferability of its interests
herein pursuant to this Agreement, that there is no public market for such
investments and none is expected to develop, and that, accordingly, it may not
be possible for it to liquidate its investment in the Partnership.

10.INTENTIONALLY OMITTED
11.SALARIES

16



--------------------------------------------------------------------------------






Unless otherwise agreed by the Partners in accordance with Section 8 of this
Agreement, no Partner shall receive any salary or other compensation for
services rendered to or for the Partnership.
12.LEGAL TITLE TO PARTNERSHIP PROPERTY
Legal title to the property of the Partnership shall be owned by the Partnership
as an entity and be held in the name of the Partnership. No Partner,
individually or collectively, shall be a co-owner of Partnership property or
have any interest in specific Partnership property. Any other manner of holding
title to property (or any part thereof) to which the Partners may agree shall be
solely for the convenience of the Partnership, and all such property shall be
treated as Partnership property subject to the terms of this Agreement.
13.BANKING
All revenues of the Partnership shall be deposited regularly in the Partnership
savings and checking accounts at such bank or banks as shall be selected by the
Partners in accordance with Section 8 of this Agreement, and the signatures of
such Partners as shall be determined in accordance with Section 8 of this
Agreement shall be honored for banking purposes.
14.BOOKS; FISCAL YEAR; AUDITS
Accurate, separate and complete books of account shall be kept by the Designated
Partner and entries promptly made therein of all of the transactions of the
Partnership, and such books of account shall be open at all times to the
inspection and examination of the Partners. The books shall be kept on the
accrual basis of accounting in accordance with the accounting principles
generally accepted in the United States and the Partnership shall report its
income for federal income tax purposes using the accrued method of accounting.
The fiscal year of the Partnership shall be the calendar year.
15.TRANSFER OF INTERESTS
15.1
Limitations on Transfer. During the term of the Partnership, no Partner shall
sell, transfer, assign, or otherwise dispose of (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law),
or enter into an agreement to do any of the foregoing with respect to, any of
its interest in the Partnership (a “Transfer”) other than a Transfer by a
Partner to an Affiliate (subject to Sections 15.6, 15.7 and 15.8) or a pledge by
a Partner of its interest in the Partnership or a Transfer in compliance with
this Article 15.

15.2
Right of First Offer. In the event that the NHI Partner desires to sell or
otherwise Transfer all or a portion of the NHI Partner’s interest in the
Partnership (the “Offered Interest”), the NHI Partner shall submit in good faith
to the NRF Partner a written notice (the “Offer Notice”), which shall include
(a) the proposed sale price for the Offered Interest, (b) all details of the
payment terms and all other material terms and conditions, including the nature
of the representations and warranties to be made and the indemnities to be
given, in connection with the proposed sale of the Offered Interest, and (c)
clear instructions regarding acceptance of the Offer Notice. The purchase price
shall be expressed in U.S. dollars, whether or not the form of consideration is
wholly or partially cash or cash equivalents. The NRF Partner shall then have
the right, but not the obligation, to


17



--------------------------------------------------------------------------------






purchase all, but not less than all, of the Offered Interest on the terms set
forth in the Offer Notice until the expiration of the thirty (30) day period
following the delivery of the Offer Notice (the “Election Period”). If the NRF
Partner elects to purchase the Offered Interest prior to the expiration of the
Election Period, each Partner shall take all actions as may be reasonably
necessary to consummate the Transfer contemplated by this Section 15.2,
including, without limitation, entering into agreements and delivering
certificates and instruments and consents as may be deemed necessary or
appropriate. If the NRF Partner has not elected to purchase the Offered Interest
prior to the expiration of the Election Period, the NHI Partner may, within
ninety (90) days after the expiration of the Election Period, Transfer the
Offered Interest on substantially the same terms and conditions as set forth in
the Offer Notice; provided that such third parties execute joinder agreements to
this Agreement as provided in Section 15.6. If the Offered Interest is not
transferred during such ninety (90) day period, it shall again be subject to the
provisions of this Section 15.2 in connection with any Transfer.
15.3
Drag-along Rights. If the NRF Partner receives a bona fide offer from an
Independent Third Party to consummate, in a transaction or series of related
transactions, a Change of Control (a “Drag-along Sale”), the NRF Partner shall
have the right to require that the NHI Partner participate in such Transfer on
the same terms and conditions offered to the NRF Partner; provided, however,
that the NHI Partner shall not be required to Transfer any of its interest in
the Partnership if the consideration for the Drag-along Sale is other than cash
in U.S. dollars or registered securities listed on an established U.S.
securities exchange.

15.3.1 The NRF Partner shall exercise its rights pursuant to this Section 15.3
by delivering a written notice (the “Drag-along Notice”) to the NHI Partner
(with a copy to the Partnership), as soon as reasonably practicable, but in no
event more than ten (10) days after the execution and delivery by all the
parties thereto of the definitive agreement entered into with respect to the
Drag-along Sale or later than thirty (30) days prior to the closing date of the
Drag-along Sale.
15.3.2
The Drag-along Notice shall make reference to the NRF Partner’s rights and
obligations hereunder and shall describe in reasonable detail: (a) information
about the identity of the Independent Third Party; (b) the proposed date, time
and location of the closing of the Transfer; (c) the amount of the interest to
be sold by the NRF Partner in the Drag-along Sale, (d) the proposed purchase
price; (e) all details of the payment terms and all other material terms and
conditions, including the nature of the representations and warranties to be
made and the indemnities to be given, in connection with the proposed Drag-along
Sale; and (f) a copy of any form of agreement proposed to be executed in
connection therewith. The purchase price shall be expressed in U.S. dollars,
whether or not the form of consideration is wholly or partially cash or cash
equivalents (included with the description of the purchase price shall be a
description of any non-cash consideration in sufficient detail to permit the
valuation thereof).

15.3.3
The NHI Partner shall sell in the Drag-along Sale the percentage of its
Percentage Interest equal to the product obtained by multiplying (a) the
Percentage Interest held by the NHI Partner by (b) a fraction (i) the numerator
of which is equal to the Percentage


18



--------------------------------------------------------------------------------






Interest NRF Partner proposes to Transfer in the Drag-along Sale and (ii) the
denominator of which is equal to the Percentage Interest held by the NRF Partner
at such time.
15.4
Tag-along Rights. If the NRF Partner receives a bona fide offer from an
Independent Third Party to consummate, in a transaction or series of related
transactions, a Change of Control and desires to accept such offer, and has not
elected to exercise its drag-along rights set forth in Section 15.3, or if the
NRF Partner proposes to sell the majority of its Percentage Interest herein
(either, a “Tag-along Sale”), the NHI Partner shall be permitted to participate
in such Transfer on the same terms and conditions offered to the NRF Partner.

15.4.1
Prior to the consummation of a Tag-along Sale, the NRF Partner shall deliver
written notice (a “Tag-along Notice”) to the NHI Partner (with a copy to the
Partnership), as soon as reasonably practicable, but in no event more than ten
(10) days after the execution and delivery by all the parties thereto of any
definitive agreement entered into with respect to the Tag-along Sale or later
than thirty (30) days prior to the closing date of the Tag-along Sale. The
Tag-along Notice shall make reference to the NHI Partner’s rights hereunder and
shall describe in reasonable detail: (a) information about the identity of the
Independent Third Party, if any, (b) the proposed date, time and location of the
closing of the Tag-along Sale, (c) the amount of the interest to be sold by the
NRF Partner in the proposed Tag-along Sale, (d) the proposed purchase price, (e)
all details of the payment terms and all other material terms and conditions,
including the nature of the representations and warranties to be made and the
indemnities to be given, in connection with the proposed Tag-along Sale and (f)
a copy of any form of agreement proposed to be executed in connection therewith.
The purchase price shall be expressed in U.S. dollars, whether or not the form
of consideration is wholly or partially cash or cash equivalents (included with
the description of the purchase price shall be a description of any non-cash
consideration in sufficient detail to permit the valuation thereof).

15.4.2
The NHI Partner shall exercise its right to participate in a Tag-along Sale by
delivering to the NRF Partner written notice stating its election to do so and
specifying the amount of the interest to be sold by it no later than ten (10)
days after receipt of the Tag-along Notice. Except as set forth in this Section
15.4.2, any acceptance of the NHI Partner set forth in such notice shall be
irrevocable, and, to the extent such offer is accepted, the NHI Partner shall be
bound and obligated to sell in the proposed Tag-along Sale on the same terms and
conditions set forth in the Tag-along Notice. The NHI Partner shall not be
irrevocably bound and obligated to sell in the proposed Tag-Along Sale, if the
Tag-Along Sale is not effectuated within a reasonable time period following
delivery of the Tag-along Notice, which in no event shall be more than one
hundred and eighty (180) days.

15.4.3
The NHI Partner shall have the right to sell in a Tag-along Sale the percentage
of its Percentage Interest equal to the product obtained by multiplying (a) the
Percentage Interest held by the NHI Partner by (b) a fraction (i) the numerator
of which is equal to the Percentage Interest the NRF Partner proposes to
Transfer in the Tag-along Sale


19



--------------------------------------------------------------------------------






and (ii) the denominator of which is equal to the Percentage Interest held by
the NRF Partner at such time.
15.4.4The NRF Partner shall use its commercially reasonable efforts to include
in the proposed Tag-along Sale all of the interest herein that NHI Partner has
requested to have included, it being understood that the proposed transferee
shall not be required to purchase interests herein in excess of the amount set
forth in the Tag-along Notice. In the event the proposed transferee elects to
purchase less than all of the interests herein sought to be sold by the NHI
Partner, the amount of the interests herein to be sold to the proposed
transferee by the NRF Partner and the NHI Partner shall be reduced so that each
such Partner is entitled to sell its pro rata portion of the interests herein
the proposed transferee elects to purchase; provided, that, in the event the
total amount of the interest in the Partnership that the proposed transferee
ultimately elects to purchase is less than the originally proposed amount of the
interest in the Partnership set forth in the Tag-along Notice by more than 5%,
the NRF Partner may not proceed with such sale without first issuing a new
Tag-along Sale Notice to the NHI Partner pursuant to Section 15.4.1.
15.4.5
If the NHI Partner does not deliver a notice to the NRF Partner within ten days
of receipt of the Tag-along Notice of its intent to participate in the Tag-along
Sale, it shall be deemed to have waived all of its rights to participate in such
Tag-along Sale, and the NRF Partner shall thereafter be free to consummate the
Change of Control or Transfer its interest herein to the proposed transferee at
a price and on terms and conditions substantially similar as set forth in the
Tag-along Notice and on such other terms and conditions which are not materially
more favorable to the NRF Partner than those set forth in the Tag-along Notice,
without any further obligation to the NHI Partner.

15.5
If either (a) the NRF Partner exercised its Drag-along Sale rights pursuant to
Section 15.3 or (b) the NHI Partner exercises its Tag-along Sale rights pursuant
to Section 15.4, the following provisions shall be applicable:

15.5.1
All representations, warranties, covenants and indemnities shall be made by the
NRF Partner and the NHI Partner severally and not jointly and any
indemnification obligation shall be pro rata based on the consideration received
by the NRF Partner and the NHI Partner, in each case in an amount not to exceed
the aggregate proceeds received by the NRF Partner and the NHI Partner in
connection with the Transfer; and provided, further, that the NHI Partner shall
not be required to agree to a non-competition covenant.

15.5.2
The NHI Partner shall take all actions as may be reasonably necessary to
consummate the Transfer, including, without limitation, entering into agreements
and delivering certificates and instruments, in each case, consistent with the
agreements being entered into and the certificates being delivered by the NRF
Partner.

15.5.3
The NRF Partner shall have one hundred and twenty (120) days following the
delivery of the relevant notice to the NHI Partner in which to sell the interest
described in such


20



--------------------------------------------------------------------------------






notice, on terms substantially similar to those set forth in such notice (which
such one hundred and twenty (120) day period may be extended for a reasonable
time not to exceed one hundred and eighty (180) days to the extent reasonably
necessary to obtain any regulatory approvals). If at the end of such period, the
NRF Partner has not completed such Transfer, the NRF Partner may not then effect
a Transfer subject to Section 15.3 or 15.4 without again fully complying with
the provisions thereof.
15.6
If either Partner Transfers its interests herein to a transferee as permitted by
this Section 15, such transferee shall enter into a joinder agreement or
amendment to this Agreement, in form and substance reasonably satisfactory to
the other Partners, providing that such transferee shall succeed and be subject
to the rights and obligations of the transferor under this Agreement. A
transferee shall be admitted as a Partner upon its execution of a joinder
agreement. If a Partner transfers all of its interests in the Partnership
pursuant to this Section 15, such transfer shall be deemed effective immediately
prior to such admission and immediately following such admission the transferor
Partner shall cease to be a Partner.

15.7
No Partner shall make a transfer of all or any part of its interests herein or
any direct or indirect ownership interest in it that would result in the
violation by it or the Partnership of (a) the Securities Act, or any other
applicable securities laws, (b) any loan documents applicable to the Partnership
or any of its subsidiaries, (c) the organizational documents of any Project
Owner, or (iv) any legal requirements applicable to the Partnership or any
Project Owner.

15.8
No Partner shall Transfer or offer to Transfer any portion of its interest in
the Partnership unless such Partner also Transfers or offers to Transfer its
direct or indirect interest in Winterfell Healthcare Manager General Partnership
(the “Manager General Partnership”) to the same transferee in the same
percentage amount pursuant to the terms of the partnership agreement of the
Manager General Partnership.

16. DISSOLUTION AND WINDING UP
16.1
If (a) the Partners jointly assume the duties and responsibilities of a
Designated Partner pursuant to Section 8.2, but do not agree on actions that
should be taken by or on behalf of the Partnership, including any of the actions
described in Section 8.4, or (b) some or all of the non-Designated Partners
withhold their consent to a Partnership action that requires the unanimous
consent of the Partners pursuant to Section 8.4 and do not reach an agreement
after engaging in good faith negotiations pursuant to Section 8.5 hereof, either
Partner may cause a dissolution of the Partnership upon notice to the other
Partner (a “Deadlock Notice”).

16.2
The Partnership shall dissolve and commence winding up and liquidating upon the
first to occur of any of the following (“Liquidating Events”):

(a)
delivery of a Deadlock Notice;

(b)
a unanimous election by the Partners to dissolve the Partnership and to
terminate and wind up the affairs of the Partnership;

(c)
the withdrawal of each then remaining Partner to this Agreement;


21



--------------------------------------------------------------------------------






(d)
the sale of all of the Partnership Interests;

(e)
the happening of any other event that makes it unlawful to carry on the business
of the Partnership; or

(f)
the occurrence of any event set forth in Sections 15-801(4), (5) or (6) of the
Act.

16.3
The Partners hereby agree that, notwithstanding any provision of the Act, the
Partnership shall not dissolve prior to the occurrence of a Liquidating Event.
If it is determined by a court of competent jurisdiction that the Partnership
has dissolved prior to the occurrence of a Liquidating Event, to the fullest
extent permitted by law, the Partners hereby agree to continue the business of
the Partnership without a winding up or liquidation.

16.4
In the event of the withdrawal of a Partner, to the fullest extent permitted by
law, the remaining Partners shall have the right to continue the business of the
Partnership without a winding up or liquidation, and the remaining Partners are
entitled to continue to use the trade names of the Partnership. In such event,
the remaining Partners have the authority to conduct the business of the
Partnership and to convey property of the Partnership under the name or trade
names of the Partnership.

16.5
Upon the dissolution of the Partnership, the Partnership shall file a Statement
of Dissolution pursuant to Section 15-805 of the Act. Upon the completion of the
winding up of the Partnership, the Partnership shall file a Statement of
Cancellation pursuant to Section 15-105(d) of the Act.

16.6
Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
All remaining Partner(s) shall be responsible for overseeing the winding up and
liquidation of the Partnership and shall take full account of the Partnership’s
liabilities and the Partnership’s assets, and such assets shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom, to the extent sufficient therefor, shall be applied and
distributed in the following order:

(a)
first, to the payment and discharge of all the Partnership’s debts and
liabilities to creditors other than Partners;

(b)
second, to the payment and discharge of all of the Partnership’s debts and
liabilities to Partners; and

(c)
the balance, if any, to the Partners in accordance with Section 6.1 hereof;

provided, that if the Partnership is dissolved as a result of the delivery of a
Deadlock Notice, to the fullest extent permitted by law, the assets of the
Partnership shall not be liquidated for cash, but instead the equity interests
directly held by the Partnership shall be distributed pro rata to the Partners
taking into account the value attributable to any preferred equity contribution
and otherwise in accordance with Section 6 hereof.
17.INTENTIONALLY OMITTED

22



--------------------------------------------------------------------------------






18.REIMBURSEMENTS
The Partnership shall reimburse the Designated Partner for all reasonable out of
pocket expenses paid to third parties (excluding overhead and other similar
allocated internal expenses or charges of the Designated Partner) to the extent
incurred by the Designated Partner in performance of its duties as Designated
Partner. The Designated Partner’s determination of which expenses and the amount
of expenses to be reimbursed to the Designated Partner shall be conclusive in
the absence of manifest error; provided, however, that if such expenses are or
will be in excess of $100,000 for any calendar year, then as promptly as
practicable following the Designated Partner’s determination that the actual or
expected expenses will exceed such amount, the Designated Partner will provide
the other Partners with notice thereof and the supporting documentation related
thereto (as determined by the Designated Partner in its reasonable discretion)
and the expenses in excess of $100,000 shall only be payable by the Partnership
to the Designated Partner if and to the extent approved by the unanimous consent
of the Partners. The Partnership shall also reimburse Partners other than the
Designated Partner for all reasonable out of pocket expenses paid to third
parties (excluding overhead and other similar allocated internal expenses or
charges of such Partner) to the extent incurred by such Partner in the
performance of its duties under this Agreement; provided, however, that such
reimbursed expenses shall not be in excess of $25,000 for any calendar year
without the prior unanimous consent of the Partners. Such reimbursement shall be
treated as an expense of the Partnership and shall not be deemed to constitute a
distributive share of profits of the Partnership or a distribution or return of
capital to any Partner.
19.NOTICES
Any and all notices, offers, acceptances, requests, certifications, and consents
provided for in this Agreement shall be in writing and shall be given and be
deemed to have been given when personally delivered against a signed receipt or
mailed by registered or certified mail, return receipt requested, to the last
address which the addressee has given to the Partnership. The address of each
Partner is set under his signature at the end of this Agreement, and each
Partner agrees to notify the Partnership of any change of address. The address
of the Partnership shall be its principal office.
20.GOVERNING LAW
This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware without reference to any
conflict of law or choice of law principles of such State that might apply the
law of another jurisdiction. Except as provided in the immediately preceding
sentence, the parties hereto desire that such internal laws of the State of
Delaware be applied to all matters regarding the relationship among the parties
and the interpretation of this Agreement, regardless of the location in which
there is sitting a court, arbitrator or other tribunal before which a dispute is
pending.
21.AMENDMENT
This Agreement may be amended only by an instrument in writing signed by each of
the Partners; provided, that updates to Schedule A in accordance with this
Agreement shall not be deemed an amendment hereunder requiring the consent of or
execution by the other Partners.

23



--------------------------------------------------------------------------------






22.ADDITIONAL PARTNERS
Additional partners may be admitted to the Partnership by unanimous consent of
the Partners or, in the case of a transfer by a Partner of its interests herein,
as provided in Section 15.
23.
INDEMNIFICATION; EXCULPATION; FIDUCIARY DUTIES; CORPORATE OPPORTUNITY

23.1
The Partnership shall indemnify a Covered Person who is or was a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Partnership or the Partners
generally) by reason of a Designated Matter or such Covered Person’s ownership
of interests in the Partnership against all expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by such Covered Person in connection with such action, suit or
proceeding unless such Covered Person’s actions or omissions were judicially
determined to constitute gross negligence, bad faith, fraud or intentional
misconduct. The termination of any action, suit or proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption to the contrary.

23.2
The Designated Partner shall not be liable to the Partnership or to the other
Partners for liabilities resulting from any action taken, or from the failure to
take an action, in its capacity as Designated Partner or on behalf of the
Partnership, other than for liabilities to the extent arising by reason of the
Designated Partner’s (a) intentional misconduct, (b) fraud, (c) bad faith or (d)
gross negligence. In addition, any other Partner shall not be liable to the
Partnership or to the other Partners for liabilities resulting from any action
taken, or from the failure to take an action, when acting on behalf of the
Partnership pursuant to this Agreement or as otherwise authorized by all
Partners, other than for liabilities to the extent arising by reason of the such
Partner’s (a) intentional misconduct, (b) fraud, (c) bad faith or (d) gross
negligence.

23.3
Except as otherwise may be required by law, each Partner hereby waives any claim
against any Partner or the Partnership for breach of fiduciary duties that may
be owed to any other Partner or the Partnership to the maximum extent permitted
by §15-103(f) of the Act, it being understood that this does not constitute a
waiver of the implied covenant of good faith and fair dealing as contemplated by
§15-103(f) of the Act. Without limiting the generality of the foregoing, the
Designated Partner and any other Partner shall be entitled to reasonably rely in
good faith on the recommendations, reports, advice or other services provided by
any Person as to matters the Designated Partner or other Partner reasonably
believe are within such other person’s professional or expert competence and who
has been selected with reasonable care by or on behalf of the Partnership.

23.4
Intentionally Omitted.

23.5
The Designated Partner, its Affiliates and any of their respective members,
partners, officers and employees, shall not be not required to devote all or any
specified portion of their time to managing the Partnership’s affairs, but only
to devote so much time to the Partnership’s affairs as they


24



--------------------------------------------------------------------------------






determine to be necessary to accomplish the Partnership’s objectives and to
properly conduct the Partnership’s operations.
23.6
Nothing herein shall be construed to constitute any Partner the agent of another
Partner, except as expressly and to the extent provided herein, or in any manner
to limit the Partners in the carrying on of their own respective businesses or
activities. Any of the Partners, or any parent, Affiliate, agent, servant, or
employee of any of the Partners, subject to the terms and conditions of their
respective organizational documents, may engage in and possess any interest in
other businesses or ventures of every nature and description, independently or
with other Persons, whether or not, directly or indirectly, in competition with
the business or purpose of the Partnership, and neither the Partnership nor any
of the Partners shall have any rights, by virtue of this Agreement or otherwise,
in and to such independent ventures or the income or profits derived therefrom,
or any rights, duties, or obligations in respect thereof.

24. CONFIDENTIALITY
In connection with the organization of the Partnership and its ongoing business,
the Partners shall receive or have access to confidential proprietary
information concerning the Partnership and the Partnership Interests, including
portfolio positions, valuations, information regarding potential investments,
financial information, trade secrets and the like (the “Confidential
Information”), which is proprietary in nature and non-public. No Partner, nor
any Affiliate of any Partner, shall disclose or cause to be disclosed any
Confidential Information to any Person nor use any Confidential Information for
its own purposes or its own account, except (i) in connection with its
investment in the Partnership, (ii) as otherwise required by any regulatory
authority, law or regulation (including Federal or state securities laws), or by
legal process, (iii) in the case of Confidential Information that becomes
publicly available through no act of the Person disclosing the information or
its Affiliates or representatives or (iv) Confidential Information disclosed by
the Person or its Affiliates or representatives to such Person’s or its
Affiliate’s or representative’s owners, agents, representatives or professional
advisors, provided that the Person receiving such information is instructed to
maintain the confidentiality of such information on the terms set forth herein.
25.    MISCELLANEOUS PROVISIONS
25.1
This Agreement shall be binding upon, and inure to the benefit of, all parties
hereto, their personal and legal representatives, guardians, successors, and
their assigns to the extent, but only to the extent, that assignment is provided
for in accordance with, and permitted by, the provisions of this Agreement.

25.2
Throughout this Agreement, where such meanings would be appropriate: (a) the
masculine gender shall be deemed to include the feminine and the neuter and vice
versa, (b) the singular shall be deemed to include the plural, and vice versa
and (c) the word “including” shall be deemed to mean “including, without
limitation.” The headings herein are inserted only as a matter of convenience
and reference, and in no way define or describe the scope of the Agreement, or
the intent of any provisions thereof.

25.3
This Agreement and exhibits attached hereto set forth all (and are intended by
all parties hereto to be an integration of all) of the promises, agreements,
conditions, understandings, warranties, and


25



--------------------------------------------------------------------------------






representations among the parties hereto with respect to the Partnership, and
there are no promises, agreements, conditions, understandings, warranties, or
representations, oral or written, express or implied, among them other than as
set forth herein.
25.4
Nothing contained in this Agreement shall be construed as requiring the
commission of any act contrary to law. In the event that there is any conflict
between any provision of this Agreement and any statute, law, ordinance, or
regulation contrary to which the Partners have no legal right to contract, the
latter shall prevail, but in such event the provisions of this Agreement thus
affected shall be curtailed and limited only to the extent necessary to conform
with said requirement of law. In the event that any part, article, section,
paragraph, or clause of this Agreement shall be held to be indefinite, invalid,
or otherwise unenforceable, the entire Agreement shall not fail on account
thereof, and the balance of the Agreement shall continue in full force and
effect.

25.5
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.




26



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
WINTERFELL HEALTHCARE HOLDINGS - T, LLC ,
a Delaware limited liability company


By: /s/ Ronald J. Lieberman
    Name:    Ronald J. Lieberman
    Title:     Executive Vice President
        General Counsel and Secretary
Address:
399 Park Avenue, 18th Floor
New York, New York 10022
WINTERFELL HEALTHCARE HOLDINGS - NT-HCI, LLC,
a Delaware limited liability company


By: /s/ Ronald J. Lieberman
    Name:    Ronald J. Lieberman
    Title:     Executive Vice President
        General Counsel and Secretary
Address:
399 Park Avenue, 18th Floor
New York, New York 10022

27



--------------------------------------------------------------------------------






Schedule A
CAPITAL ACCOUNTS AND PERCENTAGE INTERESTS
Member
Initial Capital Account
Percentage Interest
Winterfell Healthcare Holdings-T, LLC
$148,089,614.09
60%
Winterfell Healthcare Holdings - NT-HCI, LLC
$98,726,409.40
40%


28



--------------------------------------------------------------------------------






Schedule 1
CA PROJECT OWNERS
1.
Winterfell Carriage House (CA) Owner, LP

2.
Winterfell Auburn Oaks (CA) Owner, LP

3.
Winterfell Rock Spring (CA) Owner, LP

4.
Winterfell Springs of El Cajon (CA) Owner, LP

5.
Winterfell Vineyard Commons (CA) Owner, LP

6.
Winterfell Vintage (CA) Owner, LP

7.
Winterfell Yosemite Gardens (CA) Owner, LP


29



--------------------------------------------------------------------------------






Schedule 1
OTHER PROJECT OWNERS
1.
Winterfell Madison (AZ) Owner, LLC

2.
Winterfell Atrium of Grand Valley (CO) Owner, LLC

3.
Winterfell Mesa View (CO) Owner, LLC

4.
Winterfell Gables (CT) Owner, LLC

5.
Winterfell Windham Falls (CT) Owner, LLC

6.
Winterfell Essington Place (IL) Owner, LLC

7.
Winterfell Tamarack (IL) Owner, LLC

8.
Winterfell Sunbury Village (ME) Owner, LLC

9.
Winterfell Boone (MO) Owner, LLC

10.
Winterfell Carlyle (MO) Owner, LLC

11.
Winterfell Lakeview (MO) Owner, LLC

12.
Winterfell Golden Mesa (NM) Owner, LLC

13.
Winterfell Maplewood (NY) Owner, LLC

14.
Winterfell Montgomery Park (NY) Owner, LLC

15.
Winterfell Cottonwood (TX) Owner, LLC

16.
Winterfell Englewood (TX) Owner, LLC

17.
Winterfell Harbor (TX) Owner, LLC

18.
Winterfell Rio Norte (TX) Owner, LLC

19.
Winterfell South Colleyvine Ranch (TX) Owner, LLC

20.
Winterfell South Towne Ranch (UT) Owner, LLC

21.
Winterfell Charbonneau (WA) Owner, LLC

22.
Winterfell Evergreen (WA) Owner, LLC

23.
Winterfell Fernwood (WA) Owner, LLC

24.
Winterfell Parkway Chateau (WA) Owner, LLC

25.
Winterfell Point Defiance Village (WA) Owner, LLC


30



--------------------------------------------------------------------------------






Schedule 3


PROJECTS


 
Property Name
Address
City
State
1
The Madison
18626 N. Spanish Garden Drive
Sun City West
AZ
2
Carriage House Estates
8200 Westwold Drive
Bakersfield
CA
3
Rock Spring
20594 Bear Valley Road
Apple Valley
CA
4
The Oaks Of Auburn
3250 Blue Oaks Drive
Auburn
CA
5
The Springs Of El Cajon
444 Prescott Avenue
El Cajon
CA
6
The Vintage
2145 W. Kettleman Lane
Lodi
CA
7
Vineyard Commons
3585 Round Barn Boulevard
Santa Rosa
CA
8
Yosemite Gardens
2100 Fowler Avenue
Clovis
CA


31



--------------------------------------------------------------------------------






 
Property Name
Address
City
State
9
Mesa View
601 Horizon Place
Grand Junction
CO
10
The Atrium Of Grand Valley
3260 N. 12th Street
Grand Junction
CO
11
The Gables At Guilford
201 Granite Road
Guilford
CT
12
Windham Falls Estates
425 Drozdyk Drive
Groton
CT
13
Essington Place
901 Essington Road
Joliet
IL
14
Tamarack
55 S. Greeley Street
Palatine
IL
15
Sunbury Village
922 Ohio Street
Bangor
ME
16
Boone Landing
109 N. Keene Street
Columbia
MO
17
Lakeview Park
1393 Bowles Avenue
Fenton
MO
18
The Carlyle
1098 NE Independence Avenue
Lee’s Summit
MO


32



--------------------------------------------------------------------------------






 
Property Name
Address
City
State
19
Golden Mesa
151 N. Roadrunner Parkway
Las Cruces
NM
20
Maplewood Estates
55 Ayrault Road
Fairport
NY
21
Montgomery Park
6363 Transit Road
East Amherst
NY
22
Cottonwood Estates
1940 W. Springcreek Parkway
Plano
TX
23
Englewood Estates
2603 Jones Road
Austin
TX
24
Harbor Place
5518 Lipes Blvd
Corpus Christi
TX
25
Rio Norte
1941 Saul Kleinfeld Drive
El Paso
TX
26
South Colleyvine Ranch
2300 Pool Rd
Grapevine
TX
27
South Towne Ranch
310 East 10600 South
Sandy
UT
28
Charbonneau
8264 W. Grandridge Blvd
Kennewick
WA


33



--------------------------------------------------------------------------------






 
Property Name
Address
City
State
29
Evergreen Place
1414 Monroe Avenue Ne
Renton
WA
30
Fernwood At The Park
17623 First Avenue S
Normandy Park
WA
31
Parkway Chateau
2818 Old Fairhaven Parkway
Bellingham
WA
32
Point Defiance Village
6414 N Park Way
Tacoma
WA




34

